ACCEPTED
                                                                                                              14-15-00144-CV
                                                                                          FOURTEENTH COURT OF APPEALS
PAUL FURRH, JR.                                                                           YVONNE ALVAREZ   HOUSTON, TEXAS
Attorney at Law                                                                           REGGIE FOX 6/10/2015 3:48:12 PM
Chief Executive Officer                                                                   TARIQ GLADNEY  CHRISTOPHER PRINE
                                                                                          ELIZABETH LOCKETT           CLERK
RICHARD TOMLINSON                                                                         RYAN MARQUEZ
Director of Litigation                                                                    THAI-ANH NGUYEN
                                                                                          PATRICIA TSAI
ROSLYN O. JACKSON                                                                         Staff Attorneys
Directing Attorney
                                                                                       FILED   INAddress:
                                                                                          Mailing
HELEN MALVEAUX                               Lone Star Legal Aid                14th COURT   OF
                                                                                          1415    APPEALS
                                                                                                Fannin Street
Housing Managing Attorney                 HOUSING & CONSUMER UNITS                 HOUSTON,      TEXAS
                                                                                          Houston, Texas 77002
                                               1415 Fannin Street               6/10/2015 713-652-0077
                                                                                          3:48:12 PM Telephone
SAPNA AIYER
                                               Houston, TX 77002
Consumer Managing Attorney                                                      CHRISTOPHER       A. PRINE
                                                                                          713-652-3814  Fax
                                                                                         Clerk
                                                                                          713-652-0044 Fax
                                                                                          800-733-8394 Toll-free



                                                June 10, 2015

        Christopher A. Prine, Clerk
        14th District Court of Appeals
        301 Fannin Street, Suite 245
        Houston, Texas 77002

                  Re:       Rhonda Patrice Goodman-Delaney v. Marilynn Grantham;
                            Appeal Case No. 14-15-00144-CV

        Dear Mr. Prine:

                Pursuant to T.R.A.P. 38.7, Appellant seeks to supplement her brief to add the
        following content.     In handling a separate appeal recently decided by this Court, the
        opposing party cited to Brown v. Johnson, 12 S.W.2d 543 (Tex. 1929). This case has
        significance in this case, because it specifically finds that “[t]o sustain an action for rent,
        the relation of landlord and tenant must exist.” Id. at 545. This confirms the argument
        made by Appellant in her brief, and more importantly it provides binding precedent on
        the issue of rent. In short, Brown conclusively establishes that evidence of a landlord-
        tenant relationship must be offered at the trial of a forcible detainer action to support an
        award of rent. Given the absence of any evidence of a landlord-tenant relationship in
        the proceedings below in this case, see pages 10-11 of Appellant’s Brief, there is
        consequently no evidence supporting the award of $7,700 in “back rent” in the judgment
        rendered in the instant case.

                  Thank you for your consideration. This letter brief is being served on Appellee.

                                                    Very truly yours,

                                                    /s/ Richard Tomlinson
                                                    Richard Tomlinson
                                                    Attorney for Appellant


        cc:       Marilynn Grantham
Christopher A. Prine
June 10, 2015
Page 2

                               CERTIFICATE OF SERVICE

       Pursuant to T.R.A.P. 9.5, I hereby certify that I served a copy of the foregoing

letter brief electronically, fax or by certified mail, receipt requested, on this the 10th day

of June, 2015, as follows:

Marilyn Grantham
5114 Tavenor Lane
Houston, Texas 77048
Fax: 713-731-7506
E-mail: Marilyn.Grantham@hoxieis.com
APPELLEE (appearing pro se)


                                           /s/ Richard Tomlinson
                                           Richard Tomlinson